PER CURIAM.
Appellee brought this action seeking possession of real estate located within the District of Columbia. Appellants filed a motion to dismiss or in the alternative to stay the action. After argument, the trial court denied the motion, and appeal has been taken from that denial.
At oral argument and in their briefs, the parties discussed the merits of the case. In doing so, however, they have overlooked an essential prerequisite to appeal, namely, a final and appealable order. A denial of a motion to dismiss or to stay an action is not final and appealable.*
Appeal dismissed.

 Levine v. Downs, D.C.Mun.App., 1958, 145 A.2d 453; Heller v. Edwards, D.C.Mun.App.1954, 104 A.2d 528 (denial of motion to stay). Kaplowitz Bros. v. Kahan, D.C.Mun.App.1948, 59 A.2d 795; De Bobula v. Tamamian, D.C.Mun.App., 1947, 55 A.2d 204, citing Toomey v. Toomey, 1945, 80 U.S.App.D.C. 77, 149 F.2d 19 (denial of motion to dismiss).